Citation Nr: 1723735	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for schizophrenia, chronic residual type, previously characterized as schizophrenia, paranoid type, in excess of 30 percent prior to June 1, 1973 (exclusive of a 100 percent temporary rating based on hospitalization from January 17, 1973, until May 31, 1973); in excess of 50 percent from June 1, 1973; 70 percent from March 1, 1974; 50 percent from June 1, 1979; and 70 percent from March 17, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 17, 2011.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to January 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1972 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2008 rating decision, in part, continued the 50 percent rating for schizophrenia, paranoid type.

Although the Certification of Appeal identifies a July 2008 rating decision as the decision on appeal, the claims file shows that the Veteran filed a timely notice of disagreement (NOD) in December 1972 following the September 1972 rating decision.  A statement of the case (SOC) was never issued.  Therefore, the matter has remained open and pending since that time.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

The issues were remanded in January 2016 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The case was previously remanded, in part, to attempt to associate VA treatment records with the claims file from the 1970's, 1980's, 1990's, and early 2000's because the issue has been pending since the early 1970's.  It is unclear from the file whether the RO attempted to obtain these records from those time periods.  Those records must be obtained, if still available.  Specifically, the claims file contains VA treatment records from January 1971 to February 1972, December 1972, May 1963 to June 1963, July 1974 and from January 2002 to October 2016.  The Board finds that a remand is warranted, as the RO has not substantially complied with the Board's January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Board remands the issue of entitlement to a TDIU prior to March 17, 2011 as intertwined with the claim for increased disability rating for schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Specifically, the RO/AMC should obtain treatment records from the1970's, 1980's, 1990's, and years 2000 and 2001.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  All attempts must be documented in the claims file.

2.  Following completion of the requested development, and any other development (i.e., an updated VA examination) if deemed necessary, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







